J-S82015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CARMELLA ROSE KLOTZ-COOPER                 :
                                               :
                       Appellant               :   No. 874 EDA 2018

           Appeal from the Judgment of Sentence February 26, 2018
    In the Court of Common Pleas of Montgomery County Criminal Division
                      at No(s): CP-46-CR-0003000-2017


BEFORE:      LAZARUS, J., OLSON, J., and STRASSBURGER*, J.

MEMORANDUM BY LAZARUS, J.:                            FILED JANUARY 28, 2019

       Carmella Rose Klotz-Cooper (Cooper) appeals from the judgment of

sentence, entered in the Court of Common Pleas of Montgomery County,

following her conviction of four counts of robbery and one count of conspiracy

to commit robbery. After our review, we affirm the judgment of sentence

based on the opinion authored by the Honorable William R. Carpenter.

       On April 3, 2017, at 11:50 p.m., Cooper and her three co-conspirators

committed a home invasion robbery at a residence on County Line Road in

Lower Moreland.        While her husband (Matthew Cooper), another woman

(Carmen Giddings) and two other men (Xavier Tucker and Daniel Tucker) beat

and held the adult victims at gunpoint, Cooper, wearing a gold “Scream”1

____________________________________________


1The “Scream” mask, known as “Ghostface,” is from the Scream horror movie
series and features an elongated open mouth. The mask was inspired by The
Scream painting by Edvard Munch.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S82015-18



mask, went upstairs to the bedroom of an eight-year old girl. Cooper hit the

child with an unknown object, grabbed her by the hair and forced her down

the hallways and stairs. The home invaded was that of Matthew Cooper’s

foster parents.

      Following a stipulated bench trial, the court convicted Cooper, and on

February 26, 2018, the court sentenced her to a term of imprisonment of nine

to twenty years. Cooper filed a post-sentence motion, which was denied. This

appeal followed. Both Cooper and the trial court complied with Pennsylvania

Rule of Appellate Procedure 1925.

      On appeal, Cooper challenges the discretionary aspects of her sentence,

claiming the court failed to consider mitigating factors, including her age, her

prior history of sexual abuse and post-traumatic stress disorder, and her

potential for rehabilitation. She also challenges her sentence relative to two

of her co-conspirators:

      Was there an inadequate statement of reasons particular to each
      defendant as to why Carmella Klotz-Cooper received a sentence
      of 9-20 years when co-defendant Xavier Tucker received a
      sentence of 5½ - 12 years after he was found guilty of grabbing a
      woman by the throat to wake her up then taking her cane and
      beating another man over the head; and when co-defendant
      Carmen Giddings received a sentence of 3-10 years when she was
      a full participant in the home invasion?

Appellant’s Brief, at 2.

      Cooper properly preserved these issues in her February 28, 2018 post-

sentence motion, filed a timely appeal on March 28, 2018, and has provided

a statement pursuant to Pa.R.A.P. 2119(f) in her appellate brief.          See

                                     -2-
J-S82015-18



Appellant’s Brief, at 7. See also Commonwealth v. Allen, 24 A.3d 1058,

1064 (Pa. Super. 2011); Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.

Super. 2010).      With respect to her claim that the court failed to consider

mitigating factors, we find no substantial question. See Commonwealth v.

Kane, 10 A.3d 327, 335–36 (Pa. Super. 2010) (finding claim “that the court

gave inadequate consideration to certain mitigating factors, does not raise a

substantial question”); Commonwealth v. Rhoades, 8 A.3d 912, 918–19

(Pa. Super. 2010) (“an allegation that the sentencing court failed to consider

mitigating factors generally does not raise a substantial question for our

review.”); see also Commonwealth v. DiSalvo, 70 A.3d 900 (Pa. Super.

2013) (failure to give adequate weight to mitigating circumstances does not

present substantial question); Commonwealth v. Rhoades, 8 A.3d 912 (Pa.

Super. 2012) (same).2




____________________________________________


2 We note that this same allegation raised in the context of an aggravated-
range sentence may raise a substantial question. See, e.g., Commonwealth
v. Felmlee, 828 A.2d 1105, 1107 (Pa. Super. 2003) (en banc) (substantial
question raised where appellant alleged sentencing court imposed sentence in
aggravated range without adequately considering mitigating circumstances).
Here, Cooper faced a maximum sentence of 50-100 years’ imprisonment; the
court sentenced her in the standard range of the Sentencing Guidelines.
Moreover, Cooper’s claim that the court failed to consider mitigating
circumstances is contradicted in the record. See N.T. Sentencing, 2/26/18,
at 49-51. See also Commonwealth v. Fowler, 893 A.2d 758, 766–67 (Pa.
Super. 2006) (where sentencing court had presentence report, we are
required to presume court properly weighed mitigating factors).




                                           -3-
J-S82015-18



       With respect to her claim of disparate sentences,3 we find Cooper has

raised a substantial question. See Commonwealth v. Cleveland, 703 A.2d

1046 (Pa. Super. 1997) (holding substantial question raised where appellant

averred unexplained disparity between his sentence and that of co-

defendant); Commonwealth v. Krysiak, 535 A.2d 165, 167 (Pa. Super.

1987)    (“[D]isparate     sentences      between   two   or   more   co-defendants

constitutes a substantial question necessitating our exercise of jurisdiction to

review.”). However, we conclude Cooper is not entitled to relief on this claim.

       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment. Rather,
       the appellant must establish, by reference to the record, that the
       sentencing court ignored or misapplied the law, exercised its
       judgment for reasons of partiality, prejudice, bias or ill will, or
       arrived at a manifestly unreasonable decision.

Commonwealth v. Rodda, 723 A.2d 212, 214 (Pa. Super. 1999) (en banc)

(internal quotations and citations omitted).

       Our legislature has determined that for each defendant, “the sentence

imposed should call for confinement that is consistent with the protection of

the public, the gravity of the offense as it relates to the impact on the life of

the victim and on the community, and the rehabilitative needs of the
____________________________________________


3 The two co-defendants to whom Cooper refers, Xavier Tucker and Carmen
Giddings, were sentenced on April 20, 2018, after Cooper filed this appeal and
after the trial court filed its Rule 1925(a) opinion. Cooper filed a motion in
this Court seeking amendment of her Rule 1925(b) statement, which this
Court granted. See Order, 6/13/18. The trial court filed a supplemental Rule
1925(a) opinion on July 30, 2018.

                                           -4-
J-S82015-18



defendant.” 42 Pa.C.S.A. § 9721(b). Because each co-defendant in a crime

may pose a different threat to the community and may have different

rehabilitative needs, it is not required that co-defendants receive identical

sentences. See Commonwealth v. Mastromarino, 2 A.3d 581, 589 (Pa.

Super. 2010); Commonwealth v. Krysiak, 535 A.2d 165, 167 (Pa. Super.

1987). Further, it is well-settled that “there should not be a great disparity in

the sentences imposed on co-defendants unless facts exist to warrant the

unequal sentences.” Commonwealth v. Szczesniewski, 591 A.2d 1055,

1056 (Pa. Super. 1991) (quoting Commonwealth v. Holler, 473 A.2d 1103,

1107 (Pa. Super. 1984)). Our Superior Court further cautioned that judges

“should endeavor to mete out similar sentences to co-defendants when justice

so dictates.” Szczesniewski, 591 A.2d at 1057 n.2. In order for different

sentences to withstand appellate scrutiny, a sentencing court must give

reasons particular to each defendant explaining why each received individual

sentences. Mastromarino, 2 A.3d at 589 (citing Krysiak, 535 A.2d at 167).

      In this case, the sentencing court provided ample reasons for Cooper’s

sentence, including, in particular, her role in terrorizing an eight-year child,

the lifelong impact that her crimes will have on that child and the other

victims, as well as her role in planning the home invasion. The court set forth

the reasons for sentencing Cooper in its on-the-record statement in open

court, see N.T. Sentencing, supra at 51-52 (“This defendant is instrumental

in the planning and the execution of the crimes here. . . . These victim were

brutally terrorized, . . . and this defendant, in particular, grabbed the young

                                      -5-
J-S82015-18



child by the arm and pulled her by the hair. There was force throughout this

crime that was excessive and unnecessary[.]”).            Additionally, in its

supplemental opinion, the court clearly explained its reasons for the disparate

sentences, noting that Cooper awakened the child by striking her with an

object on the head, and that when the child opened her eyes, she saw a person

wearing a gold “Scream” mask above her. The court gave reasons particular

to Cooper and co-defendants Tucker and Giddings, explaining why each

received a specific and individualized sentence, and stating that Cooper’s

sentence “is appropriately longer than of her two co-defendants because it

reflects her serious involvement in this crime where she willingly terrorized

and brutalized an 8-year old victim. It also reflects that she was instrumental

in planning and executing the crime.”       Pa.R.A.P. 1925(a) Supplemental

Opinion, 7/30/18, at 11. See Commonwealth v. Cleveland, supra at 1048

(“[W]hen there is a disparity between co-defendants’ sentences, a sentencing

court must give reasons particular to each defendant explaining why [he or

she] received [his or her individual sentence].”).      We find no abuse of

discretion.   Rodda, supra.

      Judgment of sentence affirmed.




                                     -6-
J-S82015-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/19




                          -7-
                                                                              Circulated 01/16/2019 11:39 AM




          IN THE COURT OF COMMON PLEL\S OF MONTGOMERY COUNTY
                              PENNSYLVANIA
                            CRIMINAL DIVISION


COJ\'1MONWEALTH OF PENNSYLVANIA                                CP-46-CR-0003000-2017

               v.
                                                               874 EDA 2018
CARMELL\ KLOTZ-COOPER

                                SUPPLEMENTAL OPINION
CARPENTER J.                                                   JULY 30, 2018


                        FACTUAL AND PROCJ;DURAL HISTORY

              This Supplemental Opinion was ordered by the Pennsylvania

Superior Court to address the dispariry in the sentences received by Carmella

Klotz-Cooper ("Appellant") and those of her two co-defendants, Xavier Tucker

(''X. Tucker") and Carmen Giddings ("Giddings"), who were sentenced after the

filing of the original l 925(a) Opinion in this appeal.'       2


              For the purpose of this Supplemental Opinion, this Court relies on

the basic factual and procedural history as set forth in its 192 S(a) Opinion
dated April 17, 2018.



--·-·---···-····---
         On May 17, 2018, appellate counsel filed in the Pennsylvania Superior Court a petition
for remand to amend the concise statement of errors complained of on appeal because of the
disparity between Appellant's sentence and that of her co-defendants that was imposed after
first timely filed 19::.!S(b) concise statement. Ir was granted on June 13, 2018. The order
permitted appellate counsel to file a supplemental Pa.R.A.P. l 925(b) statement and ordered this
Court to address this additional issue, giving rise to this Supplemental Opinion.

        Appellate counsel's supplemental 192 S(b) statement includes the disparity of sentences
issue and also reiterates the issue he asserted in his original 192 S(b) statement, which was
addressed in this Court's 1')25(a) Opinion dated April 17, 2018.
                                         ISSUE

I.    Whether the disparity between Appellant's sentence and those of her co-
      defendants was explained with an adequate statement of reasons
      particular to each defendant.

                                   DISCUSSION

I.    The disparity between Appellant's sentence and those of her co-
      defendants was explained with an adequate statement of reasons
      particular to each defendant.

            Appellant contends that there was an inadequate statement of

reasons particular to each defendant as to why she received a sentence of 9 -
20 years' imprisonment when her co-defendant, X. Tucker, received a sentence

of 5� to 12 years' imprisonment after he was found guilty of grabbing a woman

by the throat to wake her and then taking hercane and beating another man

over the head until the point where had to be hospitalized and co-defendant,

Giddings, received a sentence of 3 to IO years' imprisonment, when she was a

full participant in the home invasion.

            This issue does raise a substantial question. Commonwealth v.

Cleveland, 703 A.2d 1046 (Pa.Super.1997) (holding substantial question raised

where the appellant averred an unexplained disparity between his sentence and

that of his co-defendant); Commonwealth v. Krysiak, 535 A.2d 165, 167 (198 7)

("[DJisparate sentences between two or more co-defendants constitutes a
substantial question necessitating our exercise of jurisdiction to review."). This

claim, however, is meritless.
            Sentencing is a matter vested in the sound discretion of the

sentencingjudge, and a sentence will not be disturbed on appeal absent a

                                           2
manifest abuse of discretion. In this context, an abuse of discretion is not

shown merely by an error in judgment. Rather, the appellant must establish, by

reference to the record, that the sentencing court ignored or misapplied the

law, exercised its judgment for reasons of partiality, prejudice, bias or ill will,

or arrived at a manifestly unreasonable decision. Commonwealth v. Grays, 167
A.3d 793, 816 (Pa.Super. 2017) (citation omitted).

             The law is well-settled that co-defendants are not required to

receive identical sentences. See Krysiak, supra. Generally, a sentencing court

must indicate the reasons for differences in sentences between co-

defendants. Krysiak, supra. "This is not to say, however, that the court must

specifically refer to the sentence of a co-defendant. Rather, it requires that

when there is a disparity between co-defendants' sentences, a sentencing court

must give reasons particular to each defendant explaining why they received

their indivtdual sentences." Conunonwealth v. Mastromarino, 2 A.3d 581, 589

(Pa.Super. 2010) (quoting Cleveland, 703 A.2d at 1048).

             On November 21, 2017, both X. Tucker and Giddings proceeded to

a joint stipulated non-jury trial, iii which they stipulated to the same facts that

Appellant stipulated to at her stipulated non-jury trial on December 5, 2017. In

relevant part, X. Tucker and Giddings agreed that X. Tucker punched and

pushed the victim, Mr. Sager, causing him to fall backwards down the steps.

(Stipulated Hench Trial ll/21/17p. 15). He followed Mr. Sager down the stairs

and began to hit him over the head with a metal cane. Id. Mr. Sager sustained a

large abrasion to his left shoulder, and required medical attention. Id. He was

                                          3
transported to a nearby hospital by ambulance. It was discovered that the item

Sager had been assaulted with was a walking cane, which was discovered at the

scene of the assault. Id.

             In addition, X. Tucker and Giddings agreed that X. Tucker suddenly

awakened victim Brenda Davis, who was asleep on the couch in the living room.

Id. at 16. He grabbed Mrs. Davis by her throat and pulled her off the couch

while co-defendant Giddings watched. Id. X. Tucker asked Mrs. Davis who else

was in the home, and she said her son was in the basement. Id. at 16 - 17. X.

Tucker then grabbed Mrs. Tucker's walking cane and walked over to the

basement door leaving Giddings to watch Mrs. Davis. Id. at 17. At the

conclusion of the stipulated non-jury trial, both X. Tucker and Giddings were

found guilty of conspiracy and four counts of robbery.

             By way of comparison Appellant agreed at her stipulated non-jury

trial that her role in this home invasion was that she awakened and struck,

Kaylee Davis, an eight-year-old girl who was sleeping in her bed, in her head
with an unknown object. _(Stipulated Bench Trial 12/5/17 p. 17). When Kaylee

opened her eyes, she saw a person later identified as Appellant standing over
her. Id: Appellant grabbed Kaylee by her hair and dragged her down the hallway

by her hair and arm. Id. She held her hand over Kaylee's mouth when Kaylee
screamed for help. Id. Appellant was also convicted of conspiracy and four

counts of robbery.




                                        4
            On February 26, 2018, Appellant was sentenced. This Court, in

explaining its reasons for the sentence it was about to impose,
                                                           .    stated
                                                                   .   as

follows:
            The Court does have the benefit of information, which
            I have carefully considered. That does include the
            sentencing code, the sentencing guidelines, the
            Presentence Investigation and Report, the material
            submitted on behalf of the defendant by Mr. Mc Elroy in
            the way of a sentencing statement, letters on behalf of
            the defendant that were submitted to the Court and
            given to counsel and the information that was supplied
            today together with the arguments of the attorneys.

            Just dealing for a moment with the sentencing
            guidelines, we are dealing with a felony one, level five
            offenses, offense gravity score of nine and ten.

            The comment to the sentencing guidelines which I do
            recognize fully are merely guidelines say as follows:
            Both level five provides sentencing recommendations
            for the most violent offenders, conviction has offense
            gravity score of nine or greater. The standard range
            requires state incarceration in a state facility.
            The primary purpose of the sentencing options at this
            level [is] punishment commensurate with the
            seriousness of the criminal behavior and incapacitation
            to protect the public.

            We do also have the PPI evaluation which has been
            referred to and the Presentence Investigation and
            Report. Mr. McElroy did refer to the aspects of the PPI
            evaluation.
             In short, I find major depressive disorder, post-
             traumatic stress disorder, serve alcohol use disorder,
             server cannabis use disorder, and a series of
             recommendations for treatment.
             The Presentence Investigation and Report sets forth
             the defendant's statement regarding the offense. She
             said she wanted to apologize to the Davis family. She

                                         5
wishes she could take her actions back and she takes
full responsibility for her actions. She does admit to
dragging Kaylee down the hall by her hair and knows
that she grabbed her arm.

It is true here that this defendant is a first offender.
This is the first criminal offense.

The family situation background is set of the in the
report and supplemented, of course, by the testimony
today. I carefully considered that.

It is very true that this is a defendant who did not have
f al childhood at all, did not have a proper childhood:
Sexually abused repeatedly at a young age, introduced
to drugs and alcohol at a young age.

I have indicated that the diagnosis of the PPL From age
fourteen to sixteen, she used methamphetamines daily.
There was marijuana, cocaine tried once, and alcohol
and other drugs.           ·

The defendant graduated from high school - - I mean
she went to high school and did not earn her degree ·
until she was incarcerated in Montgomery County
Prison.

She does have two children that are in the custody of
her Aunt Margaret.

She had some employment from time to time, Five
Guys from September, 2016 to May of 2017. She also
worked at Giant. She worked at a diner.

The defendant was significantly involved in this
criminal activity for which the criminal activity is of a
most serious and violent nature. The criminal activity
is not to be justified or excused. The criminal activity
is not forgiven by the fact that she was victimized and
brutalized as a child in a horrible, horrible way.

We have four victims here all threatened with serious
bodily injury. One injured to the extent of requiring
snches and other treatment.


                              6
            They entered the building, the home of these people,
            the one defendant carrying what the victims would
            believe to be a gun and other weapons being employed
            throughout this event.

            As I indicated previouslv, they acted With malice, a
            willingness to plan and engage in the underlying
            robbery so that had if Mr. Sager died they would have
            faced felony murder charges.

            The defend ant [was] instrumental in the planning and
            the execution of the crimes here. It would not be [a]
            difficult job of the sentencing Judge to justify
            consecutive sentences for each of the victims here even
            separately for conspiracy.

            Clearly in my View, a significant prison sentence is
            appropriate here. A state prison sentence is
            appropriate here. A county prison sentence is not
            appropriate in my view given the nature and severity
            of the crime.

            Quite clearly the impact of the crimes on the victims
            and the society in whole is severe. We heard victim
            impact testimony today. Quite clearly people do need
            to be able to feel secure in their own homes with such
            an invasion life this from these kinds of criminals.

            These victims were brutally terrorized, treated
            horribly, and this defendant, in particular, grabbed the
            young child by the arm and pulled her by the hair.
            There was force throughout this crime that was
            excessive and unnecessary to accomplish the goal of
            the crime. These victims dearly had no ability to resist
            and no match for these criminals in any way, shape or
            form.

(Sentencing 2/26/18 pp. 48 - 53).
            On April 20, 2018, both X. Tucker and Giddings were sentenced at

a joint sentencing hearing. First Giddings was sentenced, with this Court stating

the following reasons for the sentence it imposed:


                                        7
All right. Thank you. Well, this Court does have the
benefit of a presentence investigation, which I have
carefully considered.

I've also considered the sentencing code, the
sentencing guidelines, the information presented today
on behalf of this Defendant.



I do believe that this Defendant does show genuine
remorse for her actions.

The criminal history is insignificant insofar as she only
has a conviction for a summary retail theft and then
the present offense.

Her family situation and background is set forth in the
report at length, I have considered that.

She does have depression. That' was diagnosed in 2017.
She had counseling when she was out on bail and
otherwise led a law-abiding life during that period of
time.



Obviously, she does have supportive family and
friends, which I have taken into account.

On the other hand, there is a very serious crime here.
This Defendant was involved that included threatening
behavior; potential weapons, what appeared to be a
real gun to the victims; and that includes four victims,
all threatened with serious bodily injury and one that
actually required medical attention for stiches and
other injuries to the head and so on. One of the victims
was a child.

There certainly was malice in their actions. If Mr. Sager
had dies, they would have faced potential felony
murder charges here.



                            8
                  ----,---------------·-----·




            I will comment that her willingness to cooperate and
            they way she handled this case is to her benefit. She
            was willing to testify if needed. She was willing to do
            that early on. She did make a statement confessing to
            the crime and entered into a stipulated bench trial,
            which is the equivalent of an open guilty plea in my
            mind.



            As indicated by Defense Counsel, she did not actually
            physically inflict and excessive harm, but as a
            conspirator, as stated by counsel, she was legally and
            morally responsible for the actions of her Co-
            defendants that occurred in this setting.



            I do recognize that this Defendant has the potential to
            do some good deeds in her life when she accepts and
            receives her punishment here.
Id. at 33 - 36. Based upon these reasons, this Court sentenced Giddings to an

aggregate term of 3 to 10 years' imprisonment. Id. at 37.
            As to X. Tucker, this Court in relevant part explained its reasons

for the sentence it was to impose as follows:

            All right. I'll state the reasons for the sentence I will
            impose.

            Once again, I have the benefit of a pre-sentence
            investigation and report which I have carefully
            considered.
            In this case by this Defendant, we also have a PPI
            evaluation and summary which talks about things such
            as drug-and-alcohol, mental-health issues, things of
            that sort.




                                          9
            He did express to the Commonwealth a willingness to
            testify against Co-defendants if needed. That is
            significant.

            Additionally, he willingly entered into the stipulated
            bench trial, which is viewed by this Court as equivalent
            to an open plea of guilty. He did not put the victims
            through a contested trial.


            He has also exercised his right of allocution and had
            written a letter to the Court expressing his remorse
            and knowing that what he did was extremely wrong
            and stating, quote, I was raised better and know better.

            He's indicated that his year I jail or so has helped him
            make decision concerning the direction of his life. His
            life was going in the wrong was as indicated in part by
            his criminal history.


            Ouite obviously, this Defendant was fully involved in
            this crime. He is criminally responsible for the acts of
            his Co-defendants for this crime of violence, a crime
            that was certainly designed to threaten people with
            serious bodily injury, put them in fear and terrorize
            them, and that is what was done.

            There was a - - what appeared to be a handgun used. A
            cane was used. There was a hammer in the hand of one
            of the Defendants. The four vtcitms all were threatened
            serious bodily injury. On is a child who was pulled by
            the hair. And. the one person who was struck with a
            cane required snches, which is a significant injury ..

            The Defendants did act With malice.
                                       **'�

(Sentencing 4/20/18 pp. 48 - 52). Based upon this reasoning, this Court
sentenced X. Tucker to an aggregate term of 5Y2 to 12 years' imprisonment. Id.

at 53.


                                        10
            A reading of these statements evidences that this Court indicated

the reasons for the differences in the sentences between these three co-

defendants, and this Court did give reasons particular to each defendant

explaining why they received their individual sentences. Appellant's sentence is

appropriately longer than of her two co-defendants because it reflects her

serious involvement in this crime where she willingly terrorized and brutalized

an 8-year old victim. It also reflects that she was instrumental in planning and

executing the crime.

            By way of comparison, Giddings, in her role in the crime, did not

actually physically inflict or use excessive force. Giddings cooperated with the

Commonwealth early in the investigation and was willing to testify. As such,

her sentence, which is the shortest of the three co-defendants, reflects these

factors. As to X. Tucker, he was remorseful and also cooperated with the

Commonwealth early on. And because he brutalized Mr. Sager using physical

violence he received a longer sentence than that of Giddings. Clearly it was

appropriate to sentence Appellant to the longest sentence because she

brutalized a child and was instrumental in the planning and execution of this

Violent crime. Therefore, the disparity between the co-defendants' sentences is

well justified and these reasons were stated on the record. Thls claim of error

on appeal lacks merit.




                                        11
                                CONCLUSION

            Based upon the foregoing analysis, Appellant's judgment of

sentence imposed on February 26, 2018, should be affirmed.




                                           ��-�-
                                           BY THE COURT:



                                           WIUIAM R. CARPENTER           J.
                                           COURT OF COMMON PLEAS
                                           MONTGOMERY COUNTY
                                           PENNSYLVANIA
                                           38T11 JUDICIAL DISTRICT

Copies sent on July 30, 2018
By Interoffice Mail to:
Court Administration

By First Class Mail to:
WHliam R. McElroy, Esquire
101 E. Moreland Avenue
Hatboro, PA 19040




                                      12